DETAILED ACTION

Applicant’s response filed on 11/10/2021 has been fully considered. Claims 1-3 and 5-9 are pending. Claims 1 and 5 are amended. Claim 4 is canceled. Claim 9 is new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 5,798,398, cited in IDS).
Regarding claim 1, Shah teaches an epoxy curing agent composition comprising an epichlorohydrin-metaxylylenediamine reaction product essentially free of metaxylylenediamine (1:54-57), wherein the epoxy curing agent composition further comprises a co-curing agent (8:6-8), wherein the co-curing agent comprises the reaction product of reactants consisting essentially of an alkylene polyamine having less than about 12 carbon atoms, an aromatic monoglycidyl ether having less than about 18 carbon atoms, and a diglycidyl ether of an aromatic diol having an average degree of oligomerization of less than about 3.5, wherein the ratio of primary amine equivalents of said alkylene polyamine to the total epoxide equivalents of said aromatic glycidyl ether and said diglycidyl ether of an aromatic diol is not essentially less than one, and the ratio of epoxide equivalents of said aromatic monoglycidyl ether to epoxide equivalents of said diglycidyl ether of an aromatic diol is greater than one (8:24-41), or wherein the co-curing agent is an aqueous epoxy curing agent that is formed by reacting the adduct of epichlorohydrin-MXDA and excess MXDA with dimer acid or other organic acid to yield a polyamidoamine that is then mixed with water (8:42-49), wherein the epoxy curing agents are intended for use in combination with epoxy resins (4:50-51), wherein aqueous alcohol solvent versions of the curing agents are intended for use with aqueous epoxy resin dispersions of emulsifiable epoxies to make coatings (4:56-59) which reads on a curing agent for a water-based epoxy resin, comprising the following component (A) and component (B): (A): a polyamide amine-based curing agent (a1) or 2N-CH2-A-CH2-NH2 (1) wherein A is a 1,3-phenylene group, and wherein a content ratio between the component (A) and the component (B) is less than 100/1 and greater than 0/100 by mass ratio.
Shah does not teach a specific embodiment wherein a content ratio between the component (A) and the component (B) is 99/1 to 70/30 by mass ratio. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize a mass ratio of Shah’s co-curing agent to Shah’s epichlorohydrin-metaxylylenediamine reaction product to be from 99/1 to 70/30, which would read on the limitation wherein a content ratio between the component (A) and the component (B) is 99/1 to 70/30 by mass ratio as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Shah’s epoxy curing agent composition to cure an epoxy because Shah teaches that that the epoxy curing agent composition comprises an epichlorohydrin-metaxylylenediamine reaction product essentially free of metaxylylenediamine (1:54-57), wherein the epoxy curing agent composition further comprises a co-curing agent (8:6-8), wherein the co-curing agent comprises the reaction product of reactants consisting essentially of an alkylene polyamine having less than about 12 carbon atoms, an aromatic monoglycidyl ether having less than about 18 carbon atoms, and a diglycidyl ether of an aromatic diol having an average degree of oligomerization of less than about 3.5, wherein the ratio of primary amine equivalents of said alkylene polyamine to the total epoxide equivalents of said aromatic glycidyl ether 
Regarding claim 2, Shah meets the limitations of claim 2 because claim 2 does not limit the curing agent for a water-based epoxy resin to comprising a reaction product (b1) of styrene and an amine compound represented by the formula (1) if the curing agent for a water-based epoxy resin comprises a reaction product (b2) of epichlorohydrin and an amine compound represented by the formula (1), claim 2 only limits the composition of the reaction product (b2), and Shah teaches that the curing agent for a water-based epoxy resin comprises a reaction product (b2) of epichlorohydrin and an amine compound represented by the formula (1) as explained above for claim 1.
2N[CH2-ɸ-CH2CH(OH)CH2NH]nCH2-ɸ-CH2NH2, wherein ɸ is phenyl, and n ranges from 1 to 12 (2:48-50). The Office interprets Shah’s formula as actually being H2N[CH2-ɸ-CH2NHCH2CH(OH)CH2NH]nCH2-ɸ-CH2NH2, wherein ɸ is phenyl, and n ranges from 1 to 12, because Shah teaches that the epichlorohydrin-metaxylylenediamine reaction product is prepared by adding epichlorohydrin to a mixture of 2 to 10 moles of m-xylylenediamine and aqueous 50% alkali hydroxide at about 70° C, the alkali chloride by-product salt formed is filtered off, and the water is distilled away to leave an adduct which is mostly N,N’-bis(3-aminomethylbenzyl)-2-hydroxytrimethylenediamine along with some higher oligomers of N,N’-bis(3-aminomethylbenzyl)-2-hydroxytrimethylenediamine and the excess m-xylylenediamine (2:34-48). Therefore, Shah’s teachings read on the limitation wherein the reaction product (b2) comprises a compound represented by the formula (3) as a main component: wherein A is the same as defined above and is a 1,3-phenylene group, and n is a number of 1 to 12 as claimed.
Regarding claim 5, Shah teaches that the epoxy curing agent composition comprises an epichlorohydrin-metaxylylenediamine reaction product essentially free of metaxylylenediamine (1:54-57), wherein the epoxy curing agent composition further comprises a co-curing agent (8:6-8), wherein the co-curing agent comprises the reaction product of reactants consisting essentially of an alkylene polyamine having less than about 12 carbon atoms, an aromatic monoglycidyl ether having less than about 18 carbon atoms, and a diglycidyl ether of an aromatic diol having an average degree of 
Shah does not teach a specific embodiment wherein a content ratio between the component (A) and the component (B) is 95/5 to 90/10 by mass ratio. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize a mass ratio of Shah’s co-curing agent to Shah’s epichlorohydrin-metaxylylenediamine reaction product to be from 95/5 to 90/10, which would read on the limitation wherein a content ratio between the component (A) and the component (B) is 95/5 to 90/10 by mass ratio as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Shah’s epoxy curing agent composition to cure an epoxy because Shah teaches that that the epoxy curing agent composition comprises an epichlorohydrin-metaxylylenediamine reaction product essentially free of metaxylylenediamine (1:54-57), wherein the epoxy curing agent composition further comprises a co-curing agent (8:6-8), wherein the co-curing agent comprises the 
Regarding claim 6, Shah teaches a coating composition comprising a water-alcohol curing agent and an aqueous dispersion curable epoxy resin, wherein the coating composition is prepared by combining a water-glycol curing agent with an aqueous epoxy resin dispersion (4:60-65), wherein the water-glycol curing agent is an aqueous alcohol solvent version of the curing agent composition (4:50-58), wherein the 
Regarding claim 7, Shah teaches an aqueous epoxy resin paint composition comprising (4:67-5:4) the coating composition (4:60-67), which reads on a paint comprising the water-based epoxy resin composition according to claim 6 as claimed. The limitation wherein the paint is a paint for corrosion resistance is an intended use. Shah’s paint is capable of performing as a paint for corrosion resistance because Shah teaches all of the claimed ingredients, amounts, process steps, and process conditions 
Regarding claim 8, Shah teaches good cures of the epoxy curing agent composition (2:64-65), cure accelerator of the epoxy curing agent composition (3:66-67), a cured state of compounds made from the curing agent composition (6:38-42), fast cure times of formulations based on the epoxy curing agent composition (7:65-67), and curing with the epoxy curing agent composition (8:57), which reads on a cured product of the water-based epoxy resin composition according to claim 6 as claimed.
Regarding claim 9, Shah teaches that the co-curing agent is an aqueous epoxy curing agent that is formed by reacting the adduct of epichlorohydrin-MXDA and excess MXDA with dimer acid or other organic acid to yield a polyamidoamine that is then mixed with water (8:42-49), which reads on the wherein the component (A) is a polyamide amine-based curing agent (a1) as claimed.

Response to Arguments
Applicant’s arguments, see p. 4, filed 11/10/2021, with respect to the rejection of claims 1-3 and 6-8 under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al. (US 5,798,398, cited in IDS) have been fully considered and are responded to by the new grounds of rejection in this Office action.
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that the effects shown in Examples 1-9 and Comparative Example 1 of the present application are not prima facie case of obviousness (MPEP 716.02(e)).
.
Applicant’s arguments, see p. 5-6, filed 11/10/2021, with respect to the provisional rejection of claims 1-3, 5-6, and 8 on the ground of nonstatutory double patenting as being unpatentable over claims 2, 8, and 13 of copending Application No.  have been fully considered and are persuasive.  The provisional rejection of claims 1-3, 5-6, and 8 on the ground of nonstatutory double patenting as being unpatentable over claims 2, 8, and 13 of copending Application No. 16/343,325 (reference application) has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767